           Case 5:20-cv-00466 Document 1 Filed 04/14/20 Page 1 of 13




                   UNITED STATES DISTRICT COURT
                 IN THE WESTERN DISTRICT OF TEXAS

DAVID BAILEY,

             Plaintiff,

v.                                                   Case No.: 5:20-cv-466

OSCAR        RAMOS;        CHRISTOPHER               Hon.
DECH; CITY OF SAN ANTONIO, a
political subdivision of the State of Texas;

             Defendants.

Solomon M. Radner (P73653)
EXCOLO LAW, PLLC
Attorney for Plaintiff
26700 Lahster Road, Suite 401
Southfield, MI 48033
(866) 939-2656
sradner@excololaw.com



              COMPLAINT AND DEMAND FOR JURY TRIAL
      NOW COMES Plaintiff, DAVID BAILEY, by and through his attorneys,

EXCOLO LAW, PLLC, complaining of Defendants and respectfully alleges as

follows:

                          JURISDICTION AND VENUE

      1.    This is a civil rights action in which the Plaintiff seeks relief for the

violation of rights secured by 42 U.S.C.§ 1983 and the First, Fourth, and the

Fourteenth Amendments.
           Case 5:20-cv-00466 Document 1 Filed 04/14/20 Page 2 of 13




      2.     Jurisdiction of this Court is found upon 28 U.S.C. § 1331.

      3.     The events that give rise to this lawsuit took place at 516 E. Houston

St., San Antonio, Bexar County, Texas.

      4.     Venue is appropriate in the Western District of Texas pursuant to 28

U.S.C. § 1391(b) since the individual Defendants are employees of the City of San

Antonio, the acts providing the legal basis for this complaint occurred in the City of

San Antonio, County of Bexar, State of Texas.

                                     PARTIES

      5.     Plaintiff, David Bailey (“Plaintiff” or “Mr. Bailey”), is a law-abiding

citizen of the State of Texas.

      6.     Defendant, Oscar Ramos (“Ramos”), is employed by the City of San

Antonio as a patrol officer and was acting under the color of state law.

      7.     Defendant, Christopher Dech (“Dech”), is employed by the City of San

Antonio as a patrol officer and was acting under the color of law.

      8.     Defendant, City of San Antonio (“City”), is a political subdivision in

the State of Texas, acting under color of state law, and is a person for the purposes

of a 42 U.S.C. § 1983 action. Defendant City, through its policy makers and decision

makers, establish and oversee the law enforcement training, supervision, rules and

procedures that govern the conduct of Defendants Ramos, Dech, and all other San

Antonio Police Officers.


                                          2
            Case 5:20-cv-00466 Document 1 Filed 04/14/20 Page 3 of 13




      9.     At all times relevant hereinafter mentioned, the individual Defendants

were personally acting under the color of state law, and in compliance with the

official rules, regulations, laws, statutes, customs, usages and/or practices of the City

of San Antonio.

      10.    Each and all the acts of the individual Defendants alleged herein were

committed by said Defendants while acting within the scope of their employment by

the San Antonio Police Department.

      11.    Each and all of the acts of the individual defendants were committed by

Defendants knowingly, recklessly, intentionally, wantonly, callously, and/or with

deliberate indifference and/or gross negligence.

      12.    Each and all of the herein complained of unlawful and/or

unconstitutional acts of the individual law enforcement officials, were done despite

their knowledge that they were engaging in unlawful and unconstitutional acts, and

yet did them anyway knowingly, recklessly, intentionally, wantonly, callously,

and/or with deliberate indifference and/or gross negligence.

                             STATEMENT OF FACTS

      13.    On April 28, 2018, Mr. Bailey was recording police officers responding

to an assault at 516 E. Houston St. in San Antonio.

      14.    While Mr. Bailey was recording the officers, Defendant Ramos told

Mr. Bailey to move backwards. Mr. Bailey began moving backwards. Defendant


                                           3
             Case 5:20-cv-00466 Document 1 Filed 04/14/20 Page 4 of 13




Ramos then pushed Mr. Bailey back several feet, threw him to the ground and

arrested him.

      15.     Defendant Dech assisted in the arrest of Mr. Bailey.

      16.     Mr. Bailey suffered an abrasion on his wrist and knee, acute neck pain,

and a concussion as a result of force used while effectuating his arrest by the

Defendants.

      17.     Defendants arrested Mr. Bailey and seized his property without a

warrant and without probable cause to believe he had committed a crime.

      18.     As a result of the unlawful arrest, Mr. Bailey was taken to jail and

processed.

      19.     As a result of the unlawful arrest, Mr. Bailey suffered injuries including

a concussion, shoulder injury, and more.

      20.     Mr. Bailey was charged with Interfering with the Duties of a Public

Servant.

      21.     On July 23, 2018, the charge against Mr. Bailey was dismissed by the

Bexar County Prosecutor’s Offense for insufficient evidence. The Prosecuting

Attorney explained the charge was dismissed because an inability to prove the case

beyond a reasonable doubt.

      22.     Filming police officers is lawful and constitutionally protected conduct.




                                           4
            Case 5:20-cv-00466 Document 1 Filed 04/14/20 Page 5 of 13




      23.    Filming police officers does not create reasonable suspicion, probable

cause, or any evidence of criminal conduct.

      24.    The unlawful seizure of Mr. Bailey and his property was in violation of

the First and Fourth Amendments.

                               COUNT I
         VIOLATION OF CIVIL RIGHTS UNDER 42 U.S.C. § 1983
  (First Amendment – Unlawfully Preventing Recording of a Police Officer)

      25.    Plaintiff incorporates herein all the prior allegations.

      26.    Mr. Bailey engaged in constitutionally protected conduct of recording

police officers while they were performing their duties.

      27.    Defendants, in accordance with the policies of San Antonio, shoved,

tackled, and arrested Mr. Bailey while he was exercising his First Amendment right

to record police officers.

      28.    Defendants intentionally, knowingly, maliciously, recklessly, and/or

unreasonably prevented Mr. Bailey from recording police officers conducting their

duties.

      29.    Mr. Bailey had a clearly established constitutional right to record the

police.

      30.    The Defendants’ acts deprived Mr. Bailey of the rights, privileges, and

immunities guaranteed to citizens of the United States by the First and Fourteenth




                                           5
              Case 5:20-cv-00466 Document 1 Filed 04/14/20 Page 6 of 13




Amendments to the Constitution of the United States, and in violation of 42 U.S.C.

§ 1983.

      31.      As a proximate cause of the illegal and unconstitutional acts of the

Defendants, Mr. Bailey was harmed and suffered damages as a result.

                                COUNT II
          VIOLATION OF CIVIL RIGHTS UNDER 42 U.S.C. § 1983
            (First Amendment – Retaliation for Protected Conduct)

      32.      Plaintiff incorporates herein all the prior allegations

      33.      Mr. Bailey engaged in constitutionally protected conduct of recording

the police.

      34.      Defendants, in accordance with the policies of San Antonio, arrested

Mr. Bailey for exercising his First Amendment right to record the police.

      35.      In retaliation for this protected conduct. Defendants intentionally,

knowingly, maliciously, recklessly, and/or unreasonably detained, handcuffed, and

arrested Mr. Bailey without a warrant, probable cause, or any legal basis.

      36.      The Defendants had no knowledge of any facts or circumstances which

would lead a reasonable person to believe that Mr. Bailey committed any offense.

      37.      Such a retaliation would serve as a deterrent to a person of ordinary

firmness from engaging in such protected conduct.

      38.      The retaliation was motivated at least in party by the protected speech.




                                             6
            Case 5:20-cv-00466 Document 1 Filed 04/14/20 Page 7 of 13




      39.    There is a causal connection between Mr. Bailey’s constitutionally

protected conduct and the adverse retaliatory actions taken by the Defendants.

      40.    The Defendants’ acts deprived Mr. Bailey of the rights, privileges, and

immunities guaranteed to citizens of the United States by the First and Fourteenth

Amendments to the Constitution of the United States, and in violation of 42 U.S.C.

§ 1983.

      41.    As a proximate result of the illegal and unconstitutional acts of the

Defendants, Mr. Bailey was harmed and suffered damages as a result.

                             COUNT III
          VIOLATION OF CIVIL RIGHTS UNDER 42 U.S.C. § 1983
                 (Fourth Amendment – Unlawful Arrest)
      42.    Plaintiff incorporates herein all the prior allegations.

      43.    The Fourth Amendment requires police officers to possess sufficient

probable cause before placing a criminal suspect under arrest.

      44.    At all times relevant, Mr. Bailey had a clearly established right to

liberty, including his right to protection from unlawful seizure pursuant to the Fourth

Amendment to the United States Constitution.

      45.    Defendants intentionally, knowingly, maliciously, recklessly, and/or

unreasonably, and in accordance with the policies of San Antonio, arrested Mr.

Bailey without a warrant, probable cause, or any legal basis.

      46.    Mr. Bailey was not free to leave and was therefore under arrest.


                                           7
            Case 5:20-cv-00466 Document 1 Filed 04/14/20 Page 8 of 13




      47.       The Defendants’ acts deprived Mr. Bailey of the rights, privileges, and

immunities guaranteed to citizens of the United States by the Fourth and Fourteenth

Amendments to the Constitution of the United States, and in violation of 42 U.S.C.

§ 1983.

      48.       As a proximate result of the illegal and unconstitutional acts of the

Defendants, Mr. Bailey was harmed and suffered damages.

                            COUNT IV
          VIOLATION OF CIVIL RIGHTS UNDER 42 U.S.C. § 1983
                (Fourth Amendment – Unlawful Seizure)

      49.       Plaintiff incorporates herein all the prior allegations.

      50.       The Fourth Amendment requires police officers to possess sufficient

probable cause before seizing the property of a criminal suspect.

      51.       Defendants intentionally, knowingly, maliciously, recklessly, and/or

unreasonably seized Mr. Bailey’s phone without a warrant, probable cause, or any

lawful basis.

      52.       In violation of Mr. Bailey’s clearly established, constitutionally

protected right to be free from unreasonable seizure of his property, Defendants

seized Mr. Bailey’s phone.

      53.       The Defendants’ acts deprived Mr. Bailey of the rights, privileges, and

immunities guaranteed to citizens of the United States by the Fourth and Fourteenth




                                              8
              Case 5:20-cv-00466 Document 1 Filed 04/14/20 Page 9 of 13




Amendments to the Constitution of the United States, and in violation of 42 U.S.C.

§ 1983.

       54.     As a proximate result of the illegal and unconstitutional acts of the

Defendants, Mr. Bailey was harmed and suffered damages.

                                COUNT V
              VIOLATION OF CIVIL RIGHS UNDER 42 U.S.C. § 1983
                    (Fourth Amendment – Excessive Force)

       55.     Plaintiff incorporates herein all the prior allegations.

       56.     The Fourth Amendment prohibits officers from using excessive force

when effectuating an arrest.

       57.     Mr. Bailey suffered injuries as a direct result of the excessive and

unnecessary forced used by the Defendants.

       58.     Defendants shoved Mr. Bailey several feet, before slamming him to the

ground and handcuffing him.

       59.     The Defendants use more physical force than necessary to effectuate

the arrest.

       60.     Mr. Bailey did not display any threatening or aggressive behavior to

necessitate the use of any force. Mr. Bailey was complying with the Defendants’

verbal order prior to the unnecessary use of force.

       61.     Mr. Bailey had a clearly established, constitution right to be free from

excessive force.


                                             9
            Case 5:20-cv-00466 Document 1 Filed 04/14/20 Page 10 of 13




      62.     The Defendants’ acts deprived Mr. Bailey of the rights, privileges, and

immunities guaranteed to citizens of the United States by the Fourth and Fourteenth

Amendments to the Constitution of the United States, and in violation of 42 U.S.C.

§ 1983.

      63.     As a proximate result of the illegal and unconstitutional acts of the

Defendants, Mr. Bailey was harmed and suffered damages.

                              COUNT VI
            VILATION OF CIVIL RIGHTS UNDER 42 U.S.C. § 1983
                (Fourth Amendment – Malicious Prosecution)

      64.     Plaintiff incorporates all the prior allegations.

      65.     Mr. Bailey had a clearly established, constitutional right to be free from

malicious prosecution.

      66.     Defendants initiated criminal prosecution against Mr. Bailey for

Interfering with the Duties of a Public Servant.

      67.     There was no probable cause for the criminal prosecution against Mr.

Bailey

      68.     The charges against Mr. Bailey were resolved in his favor when the

Prosecuting Attorney dismissed the charges for insufficient evidence to prove Mr.

Bailey committed the alleged crime beyond a reasonable doubt.

      69.     Defendants acted intentionally, with actual malice and ill will, and

without legal justification, knowingly, willfully, and wantonly evidencing a


                                            10
            Case 5:20-cv-00466 Document 1 Filed 04/14/20 Page 11 of 13




complete and utter disregard for the truth in instituting legal proceedings against Mr.

Bailey.

      70.      As a result of the malicious prosecution of Mr. Bailey, he was harmed

and has suffered damages.

                                   COUNT VII
            VILATION OF CIVIL RIGHTS UNDER 42 U.S.C. § 1983
           (Municipal Liability – Unlawful Policy, Practice, or Custom)

      71.      A municipality is liable under 42 U.S.C. § 1983 if the acts that violated

a person’s right were undertaken pursuant to the municipality’s policies and

customs.

      72.      Defendant San Antonio directly caused the constitutional violations

suffered by Plaintiff, and is liable for the damages caused as a result of the conduct

of the individual Defendants. The conduct of the individual Defendant officers was

a direct consequence of the policies and practices of Defendant City.

      73.      At all times relevant in this complaint, direct and proximate cause of

the damages and injuries complained of were caused by policies, practices and /or

customs developed, implemented, enforced, encouraged, and sanctioned by

Defendant City, including but not limited to:

            a. Maintaining a spoken or unspoken policy, practice, or custom to detain

               and arrest individuals who record police officers performing public

               duties even if the individual is not committing any criminal actions;


                                           11
            Case 5:20-cv-00466 Document 1 Filed 04/14/20 Page 12 of 13




            b. Inadequately training its police officers on the established rights of

               citizens thereby failing to adequately discourage further constitutional

               violations on part of its police officers.

      74.      The de facto unwritten policy, procedure, or custom, described herein,

demonstrates deliberate indifference to the constitutional rights of Plaintiff and is

directly responsible for the individual defendants acting the way they did as outlined

in this complaint.

      75.      Further, the failure to train its officers on the established rights of

citizens demonstrates deliberate indifference to the constitutional rights of Plaintiff

and is directly responsible for the individual defendants acting the way they did as

outlined in this complaint.

      76.      As a proximate result of the unconstitutional acts and omissions of

Defendant City, Plaintiff was harmed and suffer damages for his physical, mental,

and emotional injury and pain, mental anguish, humiliation, and embarrassment.

                                RELIEF REQUESTED

      WHEREFORE, Plaintiff respectfully requests this Honorable Court enter a

judgment in his favor against the Defendants and award Plaintiff compensatory and

punitive damages, to be determined by a jury, and reasonable attorney fees and costs

of this action and any such other relief as appears just and proper.

                               JURY TRIAL DEMAND


                                             12
        Case 5:20-cv-00466 Document 1 Filed 04/14/20 Page 13 of 13




     Plaintiff demands a trial by jury pursuant to Fed. R. Civ. P. 38.



                                                   Respectfully submitted,

                                                   EXCOLO LAW, PLLC

                                                   /s/ Solomon M. Radner
                                                   Solomon M. Radner
                                                   Attorney for Plaintiff
                                                   26700 Lahser Road, Suite 401
                                                   Southfield, Michigan 48033
                                                   (866) 939-2656
                                                   sradner@excololaw.com


Dated: April 14, 2020




                                        13
